Title: From John Adams to C. W. F. Dumas, 8 March 1781
From: Adams, John
To: Dumas, Charles William Frederic


Dear Sir

Leyden March 8. 1781

I Send you the Letters. If any Thing is necessary to be added to the Memorial before the Signature, you will be So good as to add it. I should be obliged to you for a Line by the Bearer, in Return, and the News, if any. My first Demarch you See, is on the Princes Birth day, which is no doubt a good omen both to his Highness and your servant. You will please to put a Wafer under the Seals.

John Adams

